          Case 1:20-cv-11518-DJC Document 6 Filed 01/04/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
RICHIE ACCIME,                             )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )    Civil Action No. 20-11518-DJC
                                           )
BOSTON MEDICAL CENTER, et al.,             )
                                           )
            Defendants.                    )
__________________________________________)


                                             ORDER

CASPER, J.                                                                          January 4, 2021

       On August 12, 2020, Richie Accime (“Accime”) filed his self-prepared complaint

accompanied by an application to proceed in forma pauperis (“Application”). D. 1, 2. On August

14, 2020, the Court denied the Application without prejudice and ordered Accime to either pay

the filing fee or file a renewed Application. D. 4. The order stated that failure of Accime to

comply may result in the dismissal of this action. Id.

       To date, Accime has not responded to the court’s Order and the time to do so has expired.

It is a long-established principle that this Court has the authority to dismiss an action sua sponte

for a party’s failure to prosecute his action and his failure to follow the court's Orders. Fed. R.

Civ. P. 41(b).

       Accordingly, for the failure to comply with the August 14, 2020 Order, D. 4, this action is

hereby DISMISSED WITHOUT PREJUDICE.

So Ordered.
                                                     /s/ Denise J. Casper
                                                     Denise J. Casper
                                                     United States District Judge
